THORNTON, J.,
specially concurring.
I concur in the result reached in the prevailing opinion but only because the majority chooses to adhere to our prior decision in State v. Jameson, 37 Or App 151, 586 P2d 380, rev den 285 Or 479 (1979). In my view, Jameson was incorrectly decided and should now be overruled.
In Jameson this court held that no restitution could be required where a defendant was convicted following an accident of the traffic infraction of making an improper left turn. We said that a traffic infraction did not constitute "criminal activity” within the meaning of that term as used in the restitution statute ORS 137.106. This result was based upon an unfortunate misreading by this court of the intent of the legislature in amending this statute. The unsoundness of this court’s construction of the statute in Jameson now rises to haunt us. We are now holding that a driver who has been convicted of drunken driving in a near-fatal accident cannot be required to make restitution to the *128injured person because this was the driver’s first conviction for driving while intoxicated. It seems to me that this is a legal hairsplitting to the point of absurdity. It is a fundamental canon of statutory construction that statutes should be construed so as to avoid unjust, absurd or unreasonable consequences. James v. Carnation Co., 278 Or 65, 73-75, 562 P2d 1192 (1977); Pacific Power & Light Co. v. State Tax Comm., 249 Or 103, 437 P2d 473 (1968); Rogue Valley Memorial Hosp. v. Jackson Cty. 52 Or App 357, 629 P2d 377 (1981); Diamond Fruit Growers v. Commission, 3 OTR 255 (1968).
For the foregoing reasons, I would overrule Jame-son and affirm the trial judge.